900 Circle 75 Parkway

Suite 1120

Atlanta, GA 30339

770-933-7000

770-933-7010 Fax



SunLink Health Systems, Inc.

March 9, 2005



Mr. Harry R. Alvis

SunLink Health Systems, Inc.

900 Circle 75 Parkway

Suite 1120

Atlanta, GA 30339

In Re: Amended and Restated Employment Agreement

 

Dear Harry:

We refer to the Amended and Restated Employment Agreement among you, SunLink
Health Systems, Inc. ("SunLink") and SunLink Healthcare, LLC (successor to
SunLink Healthcare Corp.) as of the 1st day of February, 2002 (the "Amended and
Restated Employment Agreement"). The purpose of this letter is to amend the
Amended and Restated Employment Agreement to extend the term thereof by eighteen
months. Accordingly, the date "December 31, 2004" in the first sentence of
Section 2 of the Amended and Restated Employment Agreement is hereby deleted and
the date "June 30, 2006" is hereby inserted in lieu thereof. All other terms and
conditions of the Amended and Restated Employment Agreement shall remain
unchanged, in full force and effect.

If you agree to the foregoing amendment please sign this letter agreement in the
space indicated below.

SUNLINK HEALTH SYSTEMS, INC.

 

By: /s/ Robert M. Thornton, Jr.

Title: Chief Executive Officer


SUNLINK HEALTHCARE, LLC

By: /s/ Joseph T. Morris

Title: President

ACCEPTED AND AGREED

This 9th of March, 2005

/s/ Harry R. Alvis

L.S.
Harry R. Alvis



 